DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claims 1 and 12 are missing articles before “first gas”, “second gas”, “third gas”, “lean liquid”, and rich liquid”, and contain confusing language. 
Claim 1, lines 3-5: “first gas into lean liquid, and configured to produce rich liquid that is the lean liquid absorbing the carbon dioxide and second gas is the first gas removing the carbon dioxide; a regenerator configured to separate third gas including” should read “a first gas into lean liquid, and configured to produce a rich liquid comprising the lean liquid having absorbed carbon dioxide, and a second gas comprising the first gas from which the carbon dioxide has been removed; a regenerator configured to separate a third gas including” or the like.
Claim 12, lines 3-7: “absorbing carbon dioxide from first gas into lean liquid, and producing rich liquid that is the lean liquid absorbing the carbon dioxide and second gas that is the first gas removing the carbon dioxide; separating third gas including the carbon dioxide from” should read “absorbing carbon dioxide from a first gas into a lean liquid, and producing a rich liquid comprising the lean liquid having absorbed carbon dioxide, and a second gas comprising the first gas from which carbon dioxide has been removed; separating a third gas including the carbon dioxide from” or the like. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the connection between the absorber or regenerator and the liquid level gauge. As claimed, it is not clear where the liquid level gauge is located in the claimed carbon dioxide system and therefore unclear at what point a liquid level is measured. In view of the specification and drawings, it would appear that the liquid level gauge is provided either in a liquid reservoir of the absorber or a liquid reservoir of the regenerator. The liquid level gauge measures the liquid level within the absorber or regenerator, and it is an essential structural relationship that is omitted from the claimed system. The Examiner further notes that it would appear that separate liquid level gauges are provided to the absorber and the regenerator, however, the claims appears to suggest that a single liquid level gauge may be configured to measure liquid level of both the lean liquid and the rich liquid. Lastly, it is not clear whether the liquid level gauge measures the liquid level of lean liquid in the absorber or the regenerator because the lean liquid is present in both the absorber and regenerator. In view of the specification it would appear that the liquid level gauge measure lean liquid in the regenerator or rich liquid in the absorber, and therefore the limitations will be interpreted as such. 
Claims 2-11 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. 
Claim 1 is unclear for reciting “a controller configured to regulate a quantity of heat energy supplied to the regenerator… and configured to regulate a total amount of the lean liquid and rich liquid in the carbon dioxide capturing system” because it is not clear what structural elements, if any, are associated and necessary for regulating a quantity of heat and regulating a total amount of lean liquid. It is unclear if the controller controls valves that are essential elements to the system, or controls power supplied to heating elements that are used in the regenerator and are thus essential to the system. In view of the dependent claims and specification, it would appear that essential elements including a reboiler and heater are omitted from the system of claim 1 and which are in essential cooperative relationship with the controller for the understanding and operation of the claimed system. 
Claim 4 is indefinite for reciting “comprising a reboiler arranged to the regenerator” because it is unclear what “arranged to the regenerator” means. It is unclear if a reboiler is connected to the regenerator or positioned near the regenerator. The language of the claim is unclear. It would appear that the claim is meant to be interpreted as the regenerator further comprises a reboiler and for purposes of examination will be interpreted as such.
Claim 6 is indefinite for reciting “configured to decrease the total amount of the lean liquid and the rich liquid by draining at least one of condensed water transformed from the first gas before flowing in to the absorber, the second gas and the third gas” because it is unclear what exactly is being drained. It is unclear if the controller is configured to drain (1) condensed water present in the first gas, (2) the second gas, and (3) the third gas, or if the controller is configured to drain (1) condensed water produced by cooling the first gas prior to being fed to the absorber, (2) condensed water produced by cooling the second gas, and (3) condensed water produced by cooling the third gas. The specification appears to disclose that condensed water is being drained and not the second or third gases which is what is recited in claim 6. For purposes of examination, the claim is interpreted as the controller is configured to drain at least one of condensed produced from cooling the first gas, condensed water produced from cooling the second gas, or condensed water produced from cooling the third gas. 
Claim 12 is indefinite for reciting “measuring a liquid level of at least one of the lean liquid and the rich liquid” because it is unclear where the measuring is taking place. It is unclear if the measuring is occurring in a unit for which the absorbing is taking place, a unit for which the separating is taking place, or in between units. It is also unclear if the liquid level of lean liquid is being measured during absorbing or during separating since the lean liquid is present in both the absorbing and separating steps. In view of the specification it would appear that the liquid level gauge measures lean liquid in the regenerator or rich liquid in the absorber, and therefore the limitations will be interpreted as such. 
Claim 12 is indefinite for reciting “regulating a quantity of heat energy supplied… and regulating a total amount of the lean liquid and the rich liquid…” because it is unclear what is involved with “regulating” and it is not clear what the scope of protection being sought it. It is not clear what process steps may or may not be involved in regulating heat energy and total amount of lean liquid, whether the regulating steps involve controlling an unrecited heater or reboiler, controlling the flow rate of the lean liquid and rich liquid or discharging/adding amounts of lean liquid and rich liquid. Additionally, it is not clear how the heat energy and total amount of lean liquid and rich liquid are regulated based on the flow rate of the third gas or liquid level, whether the heat energy is decreased or increased based on the flow rate, and whether the total amount is increased or decreased based on the liquid level. There appears to be a gap between the regulating and measuring steps that results in the claimed method being unclear. For purposes of examination, the claim will be interpreted as the heat energy supplied is increased to increase the flow rate of the third gas and vice versa, and the total amount of lean liquid and rich liquid is maintained by discharging condensed water without returning it to the regenerator when the liquid level is higher than a desired amount or returning condensed water to the regenerator to maintain a desired level. 

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a carbon dioxide capturing system or method of operating a carbon dioxide capturing system as recited in claims 1 and 12. 
The closest prior art is Kitamura (EP 2679295 B1). Kitamura discloses a system for carbon dioxide recovery comprising an absorbing tower 101, a releasing tower 102A, a water gauge 401 and a controller 402 ([0012]; [0023]). Flue gas is introduced into the absorbing tower and contacts an absorbing solution to generate a rich solution 301 and a decarbonated gas 112 ([0013]; [0016]), the releasing tower 102A separates carbon dioxide 310 from a lean solution 316 ([0018]; [0021]; [0022]), a water level gauge 201 measures the water level of a condensate water that is separated from the carbon dioxide containing stream 310 ([0021]). Kitamura differs from the claimed system and method in that Kitamura fails to disclose a flowmeter configured to measure a flow rate of carbon dioxide from the releasing tower (i.e. stream 315 of Kitamura), fails to disclose a liquid level gauge for measuring a liquid level of the rich solution or lean solution, and a controller that regulates quantity of heat and total amount of solution in the system based on the measured flow rate and liquid level as recited in claims 1 and 12. Kitamura discloses a controller that affects the flowrates of rich solution and heat input based on condensate water measurement and not carbon dioxide gas flowrate measurement or solution liquid level in the absorber or releasing tower ([0023]). Therefore, while Kitamura discloses a similar absorber and regenerator and method of operating said absorber and regenerator as claimed and further discloses a liquid level gauge and controller, the configuration and operation of the level gauge and controller are substantially different then the claimed system and method and there is no motivation or suggestion to modify the system and method of Kitamura to arrive at the Applicant’s claimed system and method. 
As such, claims 1-12 are indicated as having allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772